Exhibit 10.7

 

REFERENCE IS MADE TO THE INTERCREDITOR AGREEMENT, DATED AS OF MARCH 12, 2015,
BETWEEN THE ROYAL BANK OF SCOTLAND plc, AS PRIORITY LIEN AGENT (AS DEFINED
THEREIN) AND ENERGY XXI GULF COAST, INC., A DELAWARE CORPORATION (“EXXI”) (THE
“INTERCREDITOR AGREEMENT”). EXXI, BY ITS ACCEPTANCE OF THIS SECOND LIEN DOCUMENT
(AS DEFINED IN THE INTERCREDITOR AGREEMENT) (A) CONSENTS TO THE SUBORDINATION OF
LIENS PROVIDED FOR IN THE INTERCREDITOR AGREEMENT, (B) AGREES THAT IT WILL BE
BOUND BY, AND WILL TAKE NO ACTIONS CONTRARY TO, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT, (C) REPRESENTS AND WARRANTS THAT IT IS AUTHORIZED TO
ENTER INTO THE INTERCREDITOR AGREEMENT AND (D) ACKNOWLEDGES AND AGREES THAT ITS
ENTERING INTO THE INTERCREDITOR AGREEMENT IS A MATERIAL INDUCEMENT TO THE
PRIORITY LIEN SECURED PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT) TO
EXTEND CREDIT TO EXXI AND EPL OIL & GAS, INC. AND SUCH PRIORITY LIEN SECURED
PARTIES ARE INTENDED THIRD PARTY BENEFICIARIES OF THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT.

 

GUARANTY

 

This GUARANTY (as amended, supplemented, amended and restated or otherwise
modified from time to time, this “Guaranty”), dated as of March 12, 2015, is
made by each of the undersigned (each a “Guarantor” and, together with each of
the other signatories hereto and any other entities from time to time parties
hereto, the “Guarantors”), in favor of Energy XXI Gulf Coast, Inc., a Delaware
corporation (together with successor(s) and assign(s), the “Lender”).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Secured Promissory Note dated on the date
hereof (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Second Lien Note”), made payable by EPL Oil & Gas, Inc.,
as borrower (together with any successor(s) and assign(s) thereto, the
“Borrower”), to the Lender in the amount of $325,000,000.00 (the “Loan”), the
Lender has made a loan to the Borrower; and

 

WHEREAS, under the Second Lien Note, the Guarantors are required to execute and
deliver this Guaranty; and

 

WHEREAS, each of the Guarantors has duly authorized the execution, delivery and
performance of this Guaranty; and

 

WHEREAS, it is in the best interests of each of the Guarantors to execute this
Guaranty inasmuch as each Guarantor will derive substantial direct and indirect
benefits from the Loan made to the Borrower;

 

  Subsidiary Guaranty—EPL Note

 

  

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Lender to make the Loan to the
Borrower pursuant to the Second Lien Note, each of the Guarantors agrees, for
the benefit of the Lender, as follows:

 

ARTICLE 1. DEFINITIONS

 

SECTION 1.1.          Certain Terms. The following terms (whether or not
underscored) when used in this Guaranty, including its preamble and recitals,
shall have the following meanings (such definitions to be equally applicable to
the singular and plural forms thereof):

 

“Borrower” is defined in the first recital.

 

“Guarantor” is defined in the preamble.

 

“Guarantors” is defined in the preamble.

 

“Guaranty” is defined in the preamble.

 

“Junior Liabilities” is defined in Section 2.7(a).

 

“Lender” is defined in the preamble.

 

“Liabilities” is defined in Section 2.7(a).

 

“Loan” is defined in the first recital.

 

“Maximum Liability” is defined in Section 2.1(b).

 

“Second Lien Note” is defined in the first recital.

 

“Senior Liabilities” is defined in Section 2.7(a).

 

“UCC” means the Uniform Commercial Code, as in effect in the State of New York,
as the same may be amended from time to time.

 

SECTION 1.2.          Second Lien Note Definitions. Unless otherwise defined
herein or the context otherwise requires, terms used in this Guaranty, including
its preamble and recitals, have the meanings provided in the Second Lien Note.

 

SECTION 1.3.          UCC Definitions. Unless otherwise defined herein or the
context otherwise requires, terms for which meanings are provided in the UCC are
used in this Guaranty, including its preamble and recitals, with such meanings.

 

ARTICLE 2. GUARANTY PROVISIONS

 

SECTION 2.1.          Guaranty. Guarantor hereby absolutely, unconditionally and
irrevocably:

 

 2Subsidiary Guaranty—EPL Note

 

  

(a)          guarantees (i) the full and punctual payment when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations now or hereafter existing under the Second Lien
Note and each other Second Lien Loan Document to which any Obligor is or may
become a party, whether for principal, interest, fees, expenses or otherwise,
and (ii) all renewals, rearrangements, increases, extensions for any period,
substitutions, modification, amendments or supplements in whole or in part of
any of the above Second Lien Loan Documents or Obligations, (in each case
including all such amounts which would become due but for the operation of the
automatic stay under Section 362(a) of the United States Bankruptcy Code, 11
U.S.C. § 362(a), and the operation of Sections 502(b) and 506(b) of the United
States Bankruptcy Code, 11 U.S.C. § 502(b) and § 506(b)); and

 

(b)          indemnifies and holds harmless the Lender for any and all costs and
expenses (including reasonable attorney’s fees and expenses) incurred by the
Lender in enforcing any rights under this Guaranty, except for costs and
expenses resulting from the Lender’s gross negligence or willful misconduct (IT
BEING UNDERSTOOD THAT IT IS THE INTENTION OF THE PARTIES HERETO THAT THE LENDER
BE INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE),
REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR
PASSIVE, IMPUTED, JOINT OR TECHNICAL); provided, however, that each Guarantor
shall be liable under this Guaranty for the maximum amount of such liability
that can be hereby incurred without rendering this Guaranty, as it relates to
such Guarantor, voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount (such highest amount
determined hereunder being Guarantor’s “Maximum Liability”). This Section 2.1(b)
with respect to the Maximum Liability of each Guarantor is intended solely to
preserve the rights of the Lender hereunder to the maximum extent not subject to
avoidance under applicable law, and none of the Guarantors nor any other Person
or entity shall have any right or claim under this Section 2.1(b) with respect
to the Maximum Liability, except to the extent necessary so that the obligations
of such Guarantor hereunder shall not be rendered voidable under applicable law.
Each Guarantor agrees that the Obligations guaranteed hereunder may at any time
and from time to time exceed such Guarantor’s Maximum Liability without
impairing this Guaranty or affecting the rights and remedies of the Lender
hereunder. This Guaranty constitutes a guaranty of payment when due and not of
collection, and each Guarantor specifically agrees that it shall not be
necessary or required that the Lender exercise any right, assert any claim or
demand or enforce any remedy whatsoever against the Borrower or any other
Obligor (or any other Person) before or as a condition to the obligations of
such Guarantor hereunder. All payments hereunder are to be made in the currency
in which they are due under the Second Lien Note.

 

SECTION 2.2.          Acceleration of Guaranty. Each Guarantor agrees that, in
the event of the dissolution or insolvency of the Borrower or any other Obligor,
or the inability or failure of the Borrower or any other Obligor to pay debts as
they become due, or an assignment by the Borrower or any other Obligor for the
benefit of creditors, or the commencement of any case or proceeding in respect
of the Borrower or any other Obligor under any bankruptcy, insolvency or similar
laws, and if such event shall occur at a time when any of the Obligations of the
Borrower or any other Obligor may not then be due and payable, such Guarantor
will pay to the Lender forthwith the full amount which would be payable
hereunder by Guarantor if all such Obligations were then due and payable.

 

 3Subsidiary Guaranty—EPL Note

 

  

SECTION 2.3.          Guaranty Absolute, etc. This Guaranty shall in all
respects be a continuing, absolute, unconditional and irrevocable guaranty of
payment, and shall remain in full force and effect until payment in full of the
Second Lien Note. Each Guarantor guarantees that the Obligations will be paid
strictly in accordance with the terms of the Second Lien Note and each other
Second Lien Loan Document under which they arise, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Lender with respect thereto. The liability of
each Guarantor under this Guaranty shall be absolute, unconditional and
irrevocable irrespective of:

 

(a)          (i) any lack of validity, legality or enforceability of the Second
Lien Note or any other Second Lien Loan Document or any portion of any thereof
or (ii) the Second Lien Note or any other Second Lien Loan Document or any
portion of any thereof being void or voidable;

 

(b)          the failure of the Lender (i) to assert any claim or demand or to
enforce any right or remedy against the Borrower, any other Obligor or any other
Person (including any other guarantor) under the provisions of the Second Lien
Note, any other Second Lien Loan Document or otherwise, or (ii) to exercise any
right or remedy against any other guarantor of, or collateral securing, any of
the Obligations;

 

(c)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other extension, increase,
compromise or renewal of any of the Obligations;

 

(d)          any reduction, limitation, impairment or termination of any
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Guarantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any of the Obligations;

 

(e)          any amendment to, extension, variance, alteration, rescission,
waiver, increase, or other modification of, or any consent to departure from,
any of the terms of the Second Lien Note or any other Second Lien Loan Document
including, without limitation, any increase or reduction to the rate of interest
on all or any of the Obligations thereunder;

 

(f)          any addition, exchange, release, surrender or non-perfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any other guaranty, held by the Lender securing any of the
Obligations; or

 

 4Subsidiary Guaranty—EPL Note

 

  

(g)          any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, the Borrower, any other
Obligor, any surety or any guarantor.

 

SECTION 2.4.          Reinstatement. Each Guarantor agrees that this Guaranty
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment (in whole or in part) of any of the Obligations guaranteed
hereby is rescinded or must otherwise be restored by the Lender upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Obligor or
otherwise, all as though such payment had not been made.

 

SECTION 2.5.          Waiver. Guarantor hereby expressly waives:

 

(a)          promptness, diligence, presentment, notice of acceptance and any
other notice with respect to any of the Obligations and this Guaranty and any
requirement that the Lender protect, secure, perfect or insure any security
interest or lien, or any property subject thereto, or exhaust any right or take
any action against the Borrower, any other Obligor or any other Person
(including any other guarantor) or entity or any collateral securing the
Obligations. Guarantor hereby further waives all rights that it may have now or
in the future under any statute, or at common law, or in law or equity, or
otherwise, to compel the Lender to marshall assets or to proceed in respect of
Obligations guaranteed hereunder or under any Second Lien Loan Document against
any other Obligor, any other party or against any security for the payment and
performance of the Obligations before proceeding against, or as a condition to
proceeding against, such Guarantor; and

 

(b)          each and every right to which it may be entitled by virtue of the
suretyship under any applicable law.

 

SECTION 2.6.          Waiver of Subrogation. Until one year and one day after
the Stated Maturity Date, each Guarantor hereby irrevocably waives any claim or
other rights which it may now or hereafter acquire against the Borrower or any
other Obligor that arise from the existence, payment, performance or enforcement
of such Guarantor’s obligations under this Guaranty or any other Second Lien
Loan Document, including any right of subrogation, reimbursement, contribution,
exoneration, or indemnification, any right to participate in any claim or remedy
of the Lender against the Borrower or any other Obligor or any collateral which
the Lender now has or hereafter acquires, whether or not such claim, remedy or
right arises in equity, or under contract, statute or common law, including the
right to take or receive from the Borrower or any other Obligor, directly or
indirectly, in cash or other property or by set-off or in any manner, payment or
security on account of such claim or other rights. If any amount shall be paid
to any Guarantor in violation of the preceding sentence, such amount shall be
deemed to have been paid to such Guarantor for the benefit of, and held in trust
for, the Lender, and shall forthwith be paid to the Lender to be credited and
applied upon the Obligations, whether matured or unmatured. Each Guarantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by the Second Lien Note and that the waiver
set forth in this Section 2.6 is knowingly made in contemplation of such
benefits.

 

 5Subsidiary Guaranty—EPL Note

 

  

SECTION 2.7.          Subordination of Obligations of Guarantor.

 

(a)          Definitions. All obligations of each Guarantor, howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, or now
or hereafter existing, or due or to become due, are hereinafter collectively
called the “Liabilities”. All Liabilities to the Lender under or in connection
with this Guaranty are hereinafter called the “Senior Liabilities”; and all
Liabilities to the Borrower or to any other Obligor (other than such Guarantor)
are hereinafter collectively called the “Junior Liabilities”; it being expressly
understood and agreed that the term “Senior Liabilities”, as used herein, shall
include, without limitation, any and all interest accruing on any of the Senior
Liabilities after the commencement of any bankruptcy, insolvency, receivership,
liquidation, dissolution or similar circumstance, notwithstanding any provision
or rule of law which might restrict the rights of the Lender, as against the
Borrower, any other Guarantor or anyone else, to collect such interest.

 

(b)          Subordination. Except as otherwise expressly provided in this
Guaranty or in the Second Lien Note, or as the Lender may hereafter otherwise
expressly consent in writing, the payment of all Junior Liabilities shall be
postponed and subordinated to the payment in full of the Senior Liabilities and
the indefeasible payment in cash in full of the Obligations, and no payments or
other distributions whatsoever in respect of any Junior Liabilities shall be
made, nor shall any properties or assets of Guarantor be applied to the purchase
or other acquisition or retirement of any Junior Liabilities; provided, however,
except as otherwise expressly provided in the Second Lien Note that until such
time as the Lender shall have notified the Guarantors and the Borrower to the
contrary, or any Guarantor shall be in default in the payment when due, whether
by acceleration or otherwise, of any amount payable in respect of the Senior
Liabilities, payments made to third parties in the ordinary course of business
are excepted from the terms of the foregoing provisions of this Section 2.7(b).

 

(c)          Payments Held in Trust. Any amounts paid in violation of this
Section 2.7 shall be received in trust for the Lender and shall be promptly
turned over to the Lender. Each Guarantor will mark its books and records, and
cause any Subsidiary of the Guarantor to mark its books and records, so as to
indicate that the Junior Liabilities are subordinated in accordance with the
terms of this Guaranty, and will cause to be clearly inserted in any promissory
note or other instrument which at any time evidences any of the Junior
Liabilities a statement to the effect that the payment thereof is subordinated
in accordance with the terms of this Guaranty. Guarantor shall execute such
further documents or instruments and take such further action as the Lender may
reasonably from time to time request to carry out the intent of this Guaranty.

 

SECTION 2.8.          Successors, Transferees and Assigns; Transfers of Notes.
This Guaranty shall (a) be binding upon each Guarantor, and its respective
successors, transferees and assigns (provided, however, that no Guarantor may
assign any of its obligations hereunder without the prior written consent of the
Lender), and (b) inure to the benefit of and be enforceable by the Lender.

 

 6Subsidiary Guaranty—EPL Note

 

  

SECTION 2.9.          Election of Remedies. Except as otherwise provided in the
Second Lien Note, the Lender may, under applicable law, proceed to realize its
benefits under any of this Guaranty or the other Second Lien Loan Documents
giving it a lien upon any collateral, either by judicial foreclosure or by
non-judicial sale or enforcement, the Lender may, at its sole option, determine
which of its remedies or rights it may pursue without affecting any of its
rights and remedies under this Guaranty. If, in the exercise of any of its
rights and remedies, the Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Obligor or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Guarantor hereby consents to such action by the
Lender and waives any claim based upon such action, even if such action by the
Lender shall result in a full or partial loss of any rights of subrogation that
such Guarantor might otherwise have had but for such action by the Lender. Any
election of remedies that results in the denial or impairment of the right of
the Lender to seek a deficiency judgment against the Borrower shall not impair
each Guarantor’s obligation to pay the full amount of the Obligations.

 

ARTICLE 3. REPRESENTATIONS AND WARRANTIES

 

Each Guarantor hereby represents and warrants to the Lender as set forth in this
Article 3.

 

SECTION 3.1.          Organization, etc. Such Guarantor is validly organized and
existing and in good standing under the laws of its jurisdiction of formation,
and has full power and authority and holds all requisite governmental licenses,
permits and other approvals to enter into and perform its Obligations under this
Guaranty and each other Second Lien Loan Document to which it is a party.

 

SECTION 3.2.          Due Authorization, Non-Contravention, Defaults etc. The
execution, delivery and performance by such Guarantor of this Guaranty and each
Second Lien Loan Document executed or to be executed by it, such Guarantor’s
participation in the consummation of all aspects of the Second Lien Loan
Documents, and the execution, delivery and performance by such Guarantor of the
agreements executed and delivered by it in connection with the Second Lien Loan
Documents are in each case within such Person’s powers, have been duly
authorized by all necessary action, and do not

 

(a)          contravene any (i) of Guarantor’s constituent document, (ii) court
decree or order binding on or affecting any Obligor, or (iii) law or
governmental regulation binding on or affecting such Guarantor; or

 

(b)          result in (i) or require the creation or imposition of, any lien on
such Guarantor’s properties (except as permitted by this Guaranty), (ii) a
default under any material contractual restriction binding on or affecting or
(iii) any noncompliance, suspension, impairment, forfeiture or nonrenewal of any
material license, permit or other governmental approval, except as could not
reasonably be expected to have a material adverse effect.

 

SECTION 3.3.          Government Approval, Regulation, etc. Except for filings
to perfect and maintain the perfection of the Liens arising pursuant to the
Security Agreement, no authorization or approval or other action by, and no
notice to or filing with, any governmental authority or other Person (other than
those that have been duly obtained or made and that are in full force and
effect) is required for the due execution, delivery or performance by such
Guarantor of this Guaranty or any Second Lien Loan Document to which it is a
party.

 

 7Subsidiary Guaranty—EPL Note

 

  

SECTION 3.4.          Validity, etc. This Guaranty and the other Second Lien
Loan Documents to which such Guarantor is a party constitutes the legal, valid
and binding obligations of such Guarantor, enforceable against such Guarantor in
accordance with their respective terms (except, in any case, as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
principles of equity).

 

SECTION 3.5.          Informed on Financial Condition. Such Guarantor has
knowledge of the Borrower’s and each other Obligor’s financial condition and
affairs and has adequate means to obtain from the Borrower and each other
Obligor on an ongoing basis information relating thereto and to the Borrower’s
and such Obligor’s ability to pay and perform the Obligations, and agrees to
assume the responsibility for keeping, and to keep, so informed for so long as
this Guaranty is in effect. Such Guarantor acknowledges and agrees that the
Lender shall have no obligation to investigate the financial condition or
affairs of any Obligor for the benefit of such Guarantor nor to advise such
Guarantor of any fact respecting, or any change in, the financial condition or
affairs of the Borrower or any other Obligor that might become known to the
Lender at any time, whether or not the Lender knows or believes or has reason to
know or believe that any such fact or change is unknown to such Guarantor, or
might (or does) materially increase the risk of such Guarantor as guarantor, or
might (or would) affect the willingness of such Guarantor to continue as a
guarantor of the Obligations.

 

SECTION 3.6.          Benefit to Guarantor. Such Guarantor represents that it is
in its best interests to execute this Guaranty inasmuch as such Guarantor will
derive substantial direct and indirect benefits from the Loan made to the
Borrower by the Lender. Such Guarantor is willing to guarantee the Obligations
of the Borrower and the other Obligors under the Second Lien Note and any other
Second Lien Loan Document, and agrees that the Lender is relying on this
representation in agreeing to make the Loan to the Borrower.

 

ARTICLE 4. MISCELLANEOUS PROVISIONS

 

SECTION 4.1.          Waiver of Fraudulent Conveyance Claims. Each Guarantor
hereby waives the right to assert any claim or cause of action to avoid any
transfer to the Lender contemplated by and made pursuant to the Second Lien Note
or any other Second Lien Loan Document that may exist by virtue of any federal
or state statute providing for such avoidance.

 

SECTION 4.2.          Second Lien Loan Document. This Guaranty is a Second Lien
Loan Document executed pursuant to the Second Lien Note and shall (unless
otherwise expressly indicated herein) be construed, administered and applied in
accordance with the terms and provisions thereof.

 

SECTION 4.3.          Binding on Successors, Transferees and Assigns;
Assignment. In addition to, and not in limitation of, Section 2.8, this Guaranty
shall be binding upon each Guarantor and its respective successors, transferees
and assigns and shall inure to the benefit of and be enforceable by the Lender
and its successors, transferees and assigns (to the full extent provided
pursuant to Section 2.9); provided, however, that no Guarantor may assign any of
its obligations hereunder without the prior written consent of the Lender.

 

 8Subsidiary Guaranty—EPL Note

 

  

SECTION 4.4.          Amendments. No amendment to or waiver of any provision of
this Guaranty nor consent to any departure by any Guarantor from its obligations
under this Guaranty shall in any event be effective unless the same shall be in
writing and signed by the Lender and such Guarantor and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

SECTION 4.5.          Notices. Except as otherwise provided in this Guaranty,
all notices and other communications provided for hereunder shall be in writing,
by facsimile or via electronic mail and addressed, delivered or transmitted to
the appropriate party at the address or facsimile number of (a) each Guarantor,
as specified on Annex I of this Guaranty, (b) the Lender, as specified on Annex
I of this Guaranty, or (c) at such other address or facsimile number as may be
designated by such party in a prior written notice to the other party. Except as
otherwise provided in this Guaranty, any notice or other communication, if
mailed and properly addressed with postage prepaid or if properly addressed and
sent by pre-paid courier service, shall be deemed given when received; any such
notice or other communication, if transmitted by facsimile, shall be deemed
given when transmitted and electronically confirmed.

 

SECTION 4.6.          No Waiver; Remedies. In addition to, and not in limitation
of, Section 2.3 and Section 2.5, no failure on the part of the Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

SECTION 4.7.          Section Captions. The various headings of this Guaranty
are inserted for convenience only and shall not affect the meaning or
interpretation of this Guaranty or any provisions thereof.

 

SECTION 4.8.          Severability. Any provision of this Guaranty which is
prohibited, inoperative, invalid or unenforceable in any jurisdiction shall, as
to such provision and such jurisdiction, be ineffective to the extent of such
prohibition, non-operation, invalidity or unenforceability without invalidating
the remaining provisions of this Guaranty or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 4.9.          Counterparts. This Guaranty may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Guaranty by
facsimile or electronic mail shall be effective as delivery of a manually
executed counterpart of this Guaranty.

 

SECTION 4.10.       Governing Law, Entire Agreement. THIS GUARANTY SHALL BE
GOVERNED BY AND IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
(WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICT OF LAW
EXCEPT SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). THIS GUARANTY
AND THE OTHER SECOND LIEN LOAN DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

 

 9Subsidiary Guaranty—EPL Note

 

  

THIS WRITTEN AGREEMENT AND THE OTHER SECOND LIEN LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Signatures Begin On Following Page]

 

 10Subsidiary Guaranty—EPL Note

 

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

  GUARANTOR       DELAWARE EPL OF TEXAS, LLC         By: /s/ Antonio de Pinho  
  Name: Antonio de Pinho     Title: President         EPL OF LOUISIANA, LLC    
    By: /s/ Antonio de Pinho     Name: Antonio de Pinho     Title: President    
    ENERGY PARTNERS LTD., LLC         By: /s/ Antonio de Pinho     Name: Antonio
de Pinho     Title: President         EPL PIONEER HOUSTON, INC.         By: /s/
Antonio de Pinho     Name: Antonio de Pinho     Title: President

 

 S-1- Subsidiary Guaranty EPL Note -

 

  

  EPL PIPELINE, LLC         By: /s/ Antonio de Pinho     Name: Antonio de Pinho
    Title: President         NIGHTHAWK, LLC         By: /s/ Antonio de Pinho    
Name: Antonio de Pinho     Title: President         ANGLO-SUISSE OFFSHORE
PIPELINE PARTNERS, LLC         By: /s/ Antonio de Pinho     Name: Antonio de
Pinho     Title: President

 

 S-2- Subsidiary Guaranty EPL Note -

 

 

Annex I

 

Notice Address of each Guarantor

 

  Address: 1021 Main (One City Centre), Suite 2626     Houston, TX 77002

 

with a copy to:

 

EPL Oil & Gas, Inc.
1021 Main (One City Centre), Suite 2626
Houston, TX 77002
Attention: Bruce W. Busmire
Telephone No.: 713-351-3033
Facsimile No.: 713-351-3333

 



  Subsidiary Guaranty EPL Note

